                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


 UNITED STATES OF AMERICA,                              CR 19-25-BU-DLC

                    Plaintiff,
                                                              ORDER
             vs.

 COLETTE HADLEY,

                    Defendant.


      Defendant has filed a motion for release pending sentencing. (Doc. 37.) The

United States opposes Defendant’s request for release. Defendant’s sentencing is

scheduled for May 22, 2020. Due to the time-sensitive matters raised in

Defendant’s motion, the United States shall file its brief in opposition on or before

April 6, 2020. Defendant shall file her reply on or before April 9, 2020.

      IT IS ORDERED.

      DATED this 31st day of March, 2020.




                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          1
